Citation Nr: 1142093	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disabilities.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


	
INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977. 

This appeal to the Board of Veterans' Appeals (Board) was received from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and arose from a March 2008 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran has the service-connected disabilities of residuals of valgus stress injury of the right knee with instability, and degenerative joint disease of the right knee.

Regarding the Veteran's claim for a left hip disability, VA treatment records reflect diagnoses of avascular necrosis of the left hip.  The Veteran was afforded a VA examination in connection with his hip disability in November 2006.  After examining the Veteran and reviewing the claims file, the VA examiner noted left hip disability that had led to a total left hip replacement, and opined that it was less likely than not that the Veteran's left hip replacement necessity was caused by or a result of his service-connected right knee disabilities.  The examiner's rationale was that avascular necrosis was a diagnosis seen with and without other joint injuries, that the knee injury would be more likely be linked to the hip if it were on the same side, and that the Veteran's right knee injury was not of such severity that it would cause such a severe weight shift as to injure the opposite hip, according to the claims file evidence.

However, the VA examiner did not provide a clear opinion as to whether the Veteran's right knee disabilities aggravated any left hip disability.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the November 2006 VA examiner's opinion does not provide sufficient information to decide the Veteran's service connection claim.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, regarding to the Veteran's left knee disability, no VA examination or medical opinion has been provided in connection with the Veteran's claim.  However, a June 2005 VA record reflects treatment for "knee pain."  Furthermore, the Veteran is competent to report matters within his own personal knowledge, including symptoms that might indicate a left knee disability, such as left knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr, 21 Vet. App. at 309.

Under these circumstances, the Veteran should be provided a new examination and opinions as to whether a left hip disability and/or left knee disability was caused or has been aggravated by his service-connected right knee disabilities.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, a May 2003 letter from the Veteran reflects that he had applied for Social Security Administration (SSA) benefits.  However, no SSA records have been associated with the clams file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when the VA is put on notice of the existence of SSA records, and they may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).
Accordingly, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision on his application for SSA disability benefits and all underlying medical records.

Finally, in the Veteran's August 2008 substantive appeal, he stated that he had received continuous treatment at the Birmingham VA Medical Center (VAMC), and that his VA doctor had advised him that it was his opinion that the Veteran's left knee and left hip conditions could have been caused by his service-connected right knee conditions.  However, the most recent VA treatment records associated with the claims file are dated in May 2006, prior to the Veteran's hip replacement.  As more recent records of VA treatment might be available, the RO should obtain any records of treatment for the Veteran's service-connected disabilities on appeal since May 2006 from the Birmingham VAMC.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA medical records related to the Veteran's claimed left hip and left knee disabilities, dated from May 2006 to the present, from the Birmingham VAMC and all associated outpatient clinics.  All records and/or responses received should be associated with the claims file.

2.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decisions on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left hip and left knee disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a left hip disability and/or a left knee disability.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused, has been aggravated beyond its natural progression by, or is otherwise related to the Veteran's service-connected disabilities of residuals of valgus stress injury of the right knee with instability, and/or degenerative joint disease of the right knee.

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicating whether any notice that was sent was returned as undeliverable. 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

